—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Gary, J.), rendered April 20, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that since he did not receive Miranda warnings (see Miranda v Arizona, 384 US 436) before giving his initial statement to the police, the trial court’s voluntariness charge was erroneous because the court instructed the jury that it need not consider the timing of when the warnings were required to be given. However, the defendant did not object to the charge on this ground. Thus, the defendant failed to preserve this issue for appellate review (see CPL 470.05 [2]; People v Rispoli, 226 AD2d 746, 747). In any event, the charge, taken as a whole, adequately set forth the legal standards that the jury had to apply in its evaluation of the defendant’s statements (see People v Bowen, 134 AD2d 356).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Krausman, Luciano and Cozier, JJ., concur.